Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Eugene Cook appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing two of his three claims 'in his 42 U.S.C. § 1983 (2006) complaint, and affirming the magistrate judge’s order denying Cook’s motion for sanctions. We have reviewed the record and find no reversible error. Nor does the record support Cook’s assertion that the district court is biased against him. Accordingly, we affirm for the reasons stated by the district court. Cook v. Bennett, No. 1:07-cv-00031-JAB-DPD (M.D.N.C. Dec. 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.